DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the application for patent received by the office on 22 August 2018. Claims 1-20 are pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-14, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0225764 to Nampy et al. (‘764 hereafter).
Regarding claim 1, ‘764 teaches an acoustic panel, comprising: a first skin, a second skin and a cellular core vertically between and connected to the first skin and the second skin, the cellular core comprising a plurality of cavities, a plurality of sidewalls and a plurality of septums 
Regarding claim 2, ‘764 teaches the acoustic panel wherein the four-sided polygonal shape is a square (FIG 4 items 38 and 40).
Regarding claim 3, ‘764 teaches the acoustic panel wherein the set of the plurality of septums are arranged in a longitudinal extending array (FIG 4 items 40 and 38).
Regarding claim 4, ‘764 teaches the acoustic panel wherein the plurality of sidewalls comprise a first sidewall and a second sidewall (FIG 4 items 42); the plurality of cavities comprise a first cavity that extends laterally between the first sidewall and the second sidewall (FIG 4); the plurality of septums comprise a first septum within the first cavity; the ply of folded material forms the first septum; the first sidewall comprises a second ply of material; and the second sidewall comprises a third ply of material (FIG 4 items 40 and 38).
Regarding claim 10, ‘764 teaches the acoustic panel wherein the ply of folded material comprises metal (paragraph 0063).
Regarding claim 11, ‘764 teaches the acoustic panel wherein the ply of folded material comprises polymer (paragraph 0063).
Regarding claim 12, ‘764 teaches the acoustic panel wherein the ply of folded material comprises fiber- reinforced composite (paragraph 0063).
Regarding claim 13, ‘764 teaches the acoustic panel wherein the ply of folded material comprises woven fiber mesh (paragraph 0063).
Regarding claim 14, ‘764 teaches the acoustic panel wherein the first skin is a perforated first skin (FIG 2 items 30).
Regarding claim 15, ‘764 teaches the acoustic panel wherein a second set of the plurality of septums are formed by a second ply of folded material, and the second set of the plurality of septums is laterally adjacent the set of the plurality of septums (FIG 4 items 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9, 16-19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘764 as applied to claim 1 above, and further in view of United States Patent 9,469,985 to Fumitaka Ishihashi (‘985 hereafter), made of record per applicant disclosure.
Regarding claim 5, ‘764 does not teach the ply of folded material forming a portion of sidewall. 
In the same field of endeavor, acoustic panels, ‘985 teaches the acoustic panel of claim wherein the first sidewall further comprises a first portion of the ply of folded material (FIG 10 
Regarding claim 6, ‘985 teaches the acoustic panel wherein the second sidewall further comprises a second portion of the ply of folded material (FIG 10 item 50C) for the reasons stated above.
Regarding claim 7, ‘’985 teaches the acoustic panel wherein the first portion has a first vertical height, and the second portion has a second vertical height that is different from the first vertical height (FIG 4 items 41C, 51C) for the reasons stated above.
Regarding claim 8, ‘985 teaches the acoustic panel wherein the first portion vertically contacts the second skin, and the second portion does not contact the second skin (FIG 4 items 41C, 51C) for the reasons stated above.
Regarding claim 9, ‘764 teaches the acoustic panel wherein the first portion vertically contacts the second skin (FIG 2 items 40, 22).
Regarding claim 16, ‘985 teaches the acoustic panel wherein the plurality of septums comprises a first septum; and the first septum comprises a first portion of the ply of folded material and a second portion of the ply of folded material that overlaps and lays against the first portion of the ply of folded material (FIG 6 item 68) for the benefit of fitting the septum.
Regarding claim 17, ‘764 teaches an acoustic panel, comprising: a first skin, a second skin and a cellular core vertically between and connected to the first skin and the second skin, the cellular core comprising a plurality of cavities, a plurality of sidewalls and a plurality of 
In the same field of endeavor, acoustic panels, ‘985 teaches an acoustic panel wherein a ply of folded material forms at least the first septum and a portion of the first sidewall (FIG 5 items 44C) for the benefit of fitting the septum. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘764 with those of ‘985 for the benefit of fitting a septum into a cavity.
Regarding claim 18, ‘985 teaches the acoustic panel wherein the ply of folded material further forms a portion of the second sidewall (FIG 5C item 57C) for the reasons stated above.
Regarding claim 19’ 764 teaches the acoustic panel wherein the ply of folded material further forms a second of the plurality of septums that is longitudinally adjacent the first septum (FIG 4 item 40).
Regarding claim 20, ‘762 teaches an acoustic panel, comprising: a first skin, a second skin and a cellular core vertically between and connected to the first skin and the second skin, the cellular core comprising a plurality of cavities, a plurality of sidewalls and a plurality of septums (FIG 2 items 22, 24, 38, 42); each of the plurality of cavities extending vertically through the cellular core between the first skin and the second skin, and each of the plurality of cavities extending laterally within the cellular core between a respective laterally adjacent pair of the plurality of sidewalls (FIG 2); each of the plurality of septums vertically dividing a respective one of the plurality of cavities into a set of fluidly coupled sub-cavities (FIG 2); and a set of the plurality of septums formed by a ply of folded material (FIG 4 item 40); wherein the plurality of septums comprises a first septum (FIG 4 item 40).’764 does not teach folding.
In the same field of endeavor, acoustic panels, ‘985 teaches the acoustic panel wherein the plurality of septums comprises a first septum; and the first septum comprises a first portion of the ply of folded material and a second portion of the ply of folded material that overlaps and lays against the first portion of the ply of folded material (FIG 6 item 68) for the benefit of fitting the septum.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743